Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 4, 13 and 22 are objected to because of the following informalities:  
a)	acronyms “SMS”, “RCS”, and “CNAM” should be presented what is stand for;
Appropriate correction is required.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1-5, 8, 10-14, 17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jakobsson (US 10,674,009 B1) in view of Waytena (US 2011/0069661 A1).

receive an authentication code request corresponding to the managing entity and identifying the phone number (Jakobsson, Fig.1 and Col.3, lines 8-11, receive a verification request associated with verification service provider and verification of ANI (i.e. caller ID or phone number); also see Col.4, lines 38-46); 
validate the phone number is registered to the managing entity via querying the phone number database (Jakobsson, Fig.1 and Col.4, line 2-4 and lines 30-35, validating caller identification number which is recorded or enrolled or registered to the verification service provider by retrieving information stored the database 154; also see Col.11, lines 66-67, queries the verification service to verify the validity of the caller’s device).  
 	Jakobsson further teaches, in response to the request by the callee (also referred to herein as a "relying party" that relies on the verification services of the verification service provider), the verification service provider then transmits the message. In some embodiments, the message includes a component that is difficult (if not impossible)
to predict by a potential attacker, such as a serial number, a counter, a pseudo-random or random number, a number specific to the session or the phone, or any other
appropriate component value. 

 	In the same field of endeavor, Waytena teaches responsive to validating the phone number is registered to the managing entity (Waytena, ¶0148-149, in response to verifying the device phone number is already registered), generate an authentication code corresponding to the phone number (Waytena, ¶0149, generates an authentication code correspond to verifying the phone number); and transmit the authentication code (Waytena, ¶0151, send or transmit the authentication code as part of an SMS message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Waytena into invention of Jakobsson in order to provide for mobile-based telecommunication services (e.g., mobile voice calls, SMS messaging and other forms of communication) amongst users wherein the parties of the telecommunication services are identified to the telecommunication service by their respective user name, screen name, email address and, more importantly to the identity of the individual user as compared to their telephone number to maintain privacy. 
As per claim 2 as applied to claim 1 above, Jakobsson teaches receive a validation request corresponding to a service provider (Jakobsson, Fig.1 and Col.3, lines 18-21, receive a verification request corresponding to service provider 120).
	However, Jakobsson does not explicitly teach store the generated authentication code in the data record, the validation request including an authentication code; validate 
 	In the same field of endeavor, Waytena teaches store the generated authentication code in the data record (Waytena, ¶0155, information such as authentication code is stored in the record), the validation request including an authentication code (Waytena, ¶0054, request including authentication token); validate that the authentication code in the validation request matches the authentication code stored in the data record via querying the phone number database (Waytena, ¶0054 and ¶0152, authenticate or validate that the authentication token or authentication code in the request matches the authentication code stored in the record by querying the SQL database); and responsive to validating that the authentication code in the validation request matches the authentication code in the data record (Waytena, ¶0152 and ¶0155, responsive to verifying that authentication code in the request matches the authentication code in the record), transmit an authentication message (Waytena, ¶0152, send or receive SMS message for authentication).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Waytena into invention of Jakobsson in order to provide for mobile-based telecommunication services (e.g., mobile voice calls, SMS messaging and other forms of communication) amongst users wherein the parties of the telecommunication services are identified to the telecommunication service by their respective user name, 
As per claim 3 as applied to claim 2 above, Jakobsson further teaches wherein the authentication message indicates the authentication code in the validation request authorizes access to one or more services corresponding to the phone number (Jakobsson, Col.13, lines 25-35, text or message indicates security verification token to verify or authorize access rights such as phone call associated with ANI). 
 	As per claim 4 as applied to claim 3 above, Jakobsson further wherein the one or more services include: a call request; SMS; RCS; and/or CNAM (Jakobsson, Col.3, line 5, phone call or SMS). 
 	As per claim 5 as applied to claim 2 above, Waytena further teaches the validation request identifies one or more services corresponding to the phone number (Waytena, ¶0014-15, request identifies telecommunication function (e.g. voice call) corresponding to the device phone number); and the authentication message indicates the authentication code in the validation request provides access to the one or more services (Waytena, ¶0014-15, message indicates access means for initiating the telecommunication function (e.g. voice call)).  
 	As per claim 8 as applied to claim 1 above, Jakobsson further teaches wherein the phone number database is a number registry (Jakobsson, Col.4, lines 1-3 and Fig.1, database 154 is a number record or number enrollment (i.e. register)).   
 	As per claim 10, Jakobsson teaches a method (Jakobsson, Fig.1) comprising: 
receiving, from a managing entity an authentication code request that identify the phone number (Jakobsson, Fig.1 and Col.3, lines 8-11, receive a verification request 
 	Jakobsson further teaches, in response to the request by the callee (also referred to herein as a "relying party" that relies on the verification services of the verification service provider), the verification service provider then transmits the message. In some embodiments, the message includes a component that is difficult (if not impossible)
to predict by a potential attacker, such as a serial number, a counter, a pseudo-random or random number, a number specific to the session or the phone, or any other
appropriate component value. 
 	However, Jakobsson does not explicitly teach responsive to validating the phone number is registered to the managing entity, generate an authentication code corresponding to the phone number; and transmitting the authentication code to the managing entity.
 	In the same field of endeavor, Waytena teaches responsive to validating the phone number is registered to the managing entity (Waytena, ¶0148-149, in response 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Waytena into invention of Jakobsson in order to provide for mobile-based telecommunication services (e.g., mobile voice calls, SMS messaging and other forms of communication) amongst users wherein the parties of the telecommunication services are identified to the telecommunication service by their respective user name, screen name, email address and, more importantly to the identity of the individual user as compared to their telephone number to maintain privacy. 
As per claim 11 as applied to claim 10 above, Jakobsson teaches receiving a validation request corresponding to a service provider (Jakobsson, Fig.1 and Col.3, lines 18-21, receive a verification request corresponding to service provider 120).
	However, Jakobsson does not explicitly teach storing the generated authentication code in the data record, the validation request including an authentication code; validating that the authentication code in the validation request matches the authentication code stored in the data record via querying the phone number database; and responsive to validating that the authentication code in the validation request matches the authentication code in the data record, transmit an authentication message.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Waytena into invention of Jakobsson in order to provide for mobile-based telecommunication services (e.g., mobile voice calls, SMS messaging and other forms of communication) amongst users wherein the parties of the telecommunication services are identified to the telecommunication service by their respective user name, screen name, email address and, more importantly to the identity of the individual user as compared to their telephone number to maintain privacy. 
As per claim 12 as applied to claim 10 above, Jakobsson further teaches wherein the authentication message indicates the authentication code in the validation request 
 	As per claim 13 as applied to claim 12 above, Jakobsson further wherein the one or more services include: a call request; SMS; RCS; and/or CNAM (Jakobsson, Col.3, line 5, phone call or SMS). 
 	As per claim 14 as applied to claim 11 above, Waytena further teaches the validation request identifies one or more services corresponding to the phone number (Waytena, ¶0014-15, request identifies telecommunication function (e.g. voice call) corresponding to the device phone number); and the authentication message indicates the authentication code in the validation request provides access to the one or more services (Waytena, ¶0014-15, message indicates access means for initiating the telecommunication function (e.g. voice call)).  
 	As per claim 17 as applied to claim 10 above, Jakobsson further teaches wherein the phone number database is a number registry (Jakobsson, Col.4, lines 1-3 and Fig.1, database 154 is a number record or number enrollment (i.e. register)).   
 	As per claim 19, Jakobsson teaches a non-transitory computer-readable medium storing instructions (Jakobsson, Col.2, line 8, computer readable medium storing instruction) that adapt at least one processor (Jakobsson, Fig.1, processing unit 152) to: receive, from a managing entity an authentication code request that identify the phone number (Jakobsson, Fig.1 and Col.3, lines 8-11, receive a verification request associated with verification service provider and verification of ANI (i.e. caller ID or phone number); also see Col.4, lines 38-46); validate that the phone number is 
 	Jakobsson further teaches, in response to the request by the callee (also referred to herein as a "relying party" that relies on the verification services of the verification service provider), the verification service provider then transmits the message. In some embodiments, the message includes a component that is difficult (if not impossible)
to predict by a potential attacker, such as a serial number, a counter, a pseudo-random or random number, a number specific to the session or the phone, or any other
appropriate component value. 
 	However, Jakobsson does not explicitly teach responsive to validating the phone number is registered to the managing entity, generate an authentication code corresponding to the phone number; and transmit the authentication code to the managing entity.
 	In the same field of endeavor, Waytena teaches responsive to validating the phone number is registered to the managing entity (Waytena, ¶0148-149, in response to verifying the device phone number is already registered), generate an authentication code corresponding to the phone number (Waytena, ¶0149, generates an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Waytena into invention of Jakobsson in order to provide for mobile-based telecommunication services (e.g., mobile voice calls, SMS messaging and other forms of communication) amongst users wherein the parties of the telecommunication services are identified to the telecommunication service by their respective user name, screen name, email address and, more importantly to the identity of the individual user as compared to their telephone number to maintain privacy. 
As per claim 20 as applied to claim 19 above, Jakobsson teaches receive a validation request corresponding to a service provider (Jakobsson, Fig.1 and Col.3, lines 18-21, receive a verification request corresponding to service provider 120).
	However, Jakobsson does not explicitly teach store the generated authentication code in the data record, the validation request including an authentication code; validate that the authentication code in the validation request matches the authentication code stored in the data record via querying the phone number database; and responsive to validating that the authentication code in the validation request matches the authentication code in the data record, transmit an authentication message.  
 	In the same field of endeavor, Waytena teaches store the generated authentication code in the data record (Waytena, ¶0155, information such as authentication code is stored in the record), the validation request including an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Waytena into invention of Jakobsson in order to provide for mobile-based telecommunication services (e.g., mobile voice calls, SMS messaging and other forms of communication) amongst users wherein the parties of the telecommunication services are identified to the telecommunication service by their respective user name, screen name, email address and, more importantly to the identity of the individual user as compared to their telephone number to maintain privacy. 
As per claim 21 as applied to claim 20 above, Jakobsson further teaches wherein the authentication message indicates the authentication code in the validation request authorizes access to one or more services corresponding to the phone number (Jakobsson, Col.13, lines 25-35, text or message indicates security verification token to verify or authorize access rights such as phone call associated with ANI). 


B)	Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jakobsson (US 10,674,009 B1) in view of Waytena (US 2011/0069661 A1) and further in view of Dufresne (US 2014/0074685 A1). 
 	As per claim 6 as applied to claim 1 above, Jakobsson in view of Waytena does not explicitly teach wherein the managing entity is a local number administrator. 
 	In the same field of endeavor, Dufresne teaches wherein the managing entity is a local number administrator (Dufresne, ¶0091, local administrator). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Dufresne into invention of Jakobsson and Waytena in order to use a platform that can create profiles within the organization and define roles and responsibilities for each profile to maintain privacy of the data for users (Dufresne, ¶0092). 
As per claim 7 as applied to claim 1 above, Jakobsson in view of Waytena does not explicitly teach wherein the managing entity is a Responsible Organization.  
In the same field of endeavor, Dufresne teaches wherein the managing entity is a Responsible Organization (Dufresne, ¶0091, responsible organization). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Dufresne into invention of Jakobsson and Waytena in order to use a platform that can 
 	As per claim 15 as applied to claim 10 above, Jakobsson in view of Waytena does not explicitly teach wherein the managing entity is a local number administrator. 
 	In the same field of endeavor, Dufresne teaches wherein the managing entity is a local number administrator (Dufresne, ¶0091, local administrator). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Dufresne into invention of Jakobsson and Waytena in order to use a platform that can create profiles within the organization and define roles and responsibilities for each profile to maintain privacy of the data for users (Dufresne, ¶0092). 
As per claim 16 as applied to claim 10 above, Jakobsson in view of Waytena does not explicitly teach wherein the managing entity is a Responsible Organization.  
In the same field of endeavor, Dufresne teaches wherein the managing entity is a Responsible Organization (Dufresne, ¶0091, responsible organization). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Dufresne into invention of Jakobsson and Waytena in order to use a platform that can create profiles within the organization and define roles and responsibilities for each profile to maintain privacy of the data for users (Dufresne, ¶0092). 

Jakobsson (US 10,674,009 B1) in view of Waytena (US 2011/0069661 A1) and further in view of Aldworth (US 2017/0064523 A1). 
 	As per claim 9 as applied to claim 8 above, Jakobsson in view of Waytena does not explicitly teach wherein the number registry is a toll-free number registry.  
In the same field of endeavor, Aldworth teaches wherein the number registry is a toll-free number registry (Aldworth, ¶0069, toll-free number registration). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Aldworth into invention of Jakobsson and Waytena in order for routing toll-free telephone calls using a toll-free exchange, thereby minimizing the number of hand-offs and reducing the ultimate cost of the toll-free call (Aldworth, ¶0019). 
 	As per claim 18 as applied to claim 17 above, Jakobsson in view of Waytena does not explicitly teach wherein the number registry is a toll-free number registry.  
In the same field of endeavor, Aldworth teaches wherein the number registry is a toll-free number registry (Aldworth, ¶0069, toll-free number registration). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Aldworth into invention of Jakobsson and Waytena in order for routing toll-free telephone calls using a toll-free exchange, thereby minimizing the number of hand-offs and reducing the ultimate cost of the toll-free call (Aldworth, ¶0019). 


Pertinent prior art
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Elliott (US 2013/0070757 A1) disclose a method and system for determining how to process received digits of calls.  Assuming gateway site collects the correct number of digits, soft switch site can use the customer profile to determine how to process the received digits.  For account code verification the customer profile can specify whether the account code needs to be validated. If the account code settings in the customer profile specify that the account code  must be verified and forced to meet certain criteria, soft switch site performs two functions.  Because "verify" was specified, 
soft switch site queries a database to verify that the collected digits meet such criteria, i.e., that the collected digits are valid.  Because "forced" was specified, soft switch site also forces the calling customer to re-enter the digits if the digits were not valid (¶0444-445).  
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        
/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643